DETAILED ACTION
Response to Amendment
Claim 1 is amended. 
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (WO 2016/075945 & US 2017/0315238) in view of Nakagawara (US 2015/0312459).
Regarding Claim 1, Nagai teaches a distance measuring device that measures a distance to an object using a round-trip time of light [0114-0131; Fig 34-45], the distance measuring device comprising: a light emitter including a light source that radiates light to a measurement target range [#204 of Fig. 34; 0118-19]; a solid-state image sensor that includes a plurality of pixels included in a plurality of pixel groups capable of being exposed independently, and causes the plurality of pixels to perform photoelectric conversion of reflected light from the object within an angle of view of radiation light from the light emitter, the plurality of pixels being arranged in a matrix [#206 of Fig 34; Fig 40-42; 0118-19; 0127]; a light emission and exposure controller [#202, #205 of Fig 34; 0118-19]that (i) instructs a light emission timing and a light emission period of the light source to the light emitter [0119], (ii) instructs, to each of the plurality of pixel groups in the solid-state image sensor, an exposure timing and an exposure period for obtaining pixel signals of types 
Regarding Claim 2, Nagai also teaches wherein the signal processor includes: a combiner that combines the pixel signals of the at least two adjacent pixels into a combined pixel signal corresponding to the time difference; and a distance calculator that calculates the distance value of the object from the combined pixel signal, according to the time difference between the radiation light and the reflected light [0129-0131].
Regarding Claim 3, Nagai also teaches wherein in the solid-state image sensor, at least two of the plurality of pixel groups include a first pixel group and a second pixel group, the at least two of the plurality of pixel groups being capable of being exposed independently, the first 
Regarding Claim 4, Nagai also teaches wherein in the solid-state image sensor, at least two of the plurality of pixel groups include a first pixel group, a second pixel group, a third pixel group, and a fourth pixel group, the at least two of the plurality of pixel groups being capable of being exposed independently, the first pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in even-numbered rows and even-numbered columns, the second pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in the even-numbered rows and odd-numbered columns, the third pixel group including, among the plurality of pixels in the solid-state image sensor, pixel in odd- numbered rows and the even-numbered columns, the fourth pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in the odd-numbered rows and the odd- numbered columns [Fig 40-45; 0124; 0127-0131].
Regarding Claim 5, Nagai also teaches wherein the combiner (i) determines whether each of the pixel signals of the at least two adjacent pixels is saturated, (ii) excludes, when at least one of the pixel signals of the at least two adjacent pixels is determined to be saturated, the at least one pixel signal determined to be saturated, and (iii) obtains the combined pixel signal [0120-0131], as adjusting groupings would inherently require interpolation for post-collection analysis of similar images using different pixel groupings.
Regarding Claim 6, Nagai also teaches wherein when the at least one pixel signal is determined to be saturated, the combiner interpolates the at least one signal determined to be saturated, by multiplying, among the pixel signals of the at least two adjacent pixels, a pixel 
Regarding Claim 7, Nagai does not explicitly teach – but Nakagawara does teach wherein in the light emission and exposure controller, when a cycle of the exposure period for each of the pixel signals of the plurality of pixel groups in the solid-state image sensor is denoted as Tcyc, and the number of exposure periods within one frame is denoted as Ncyc, Tcyc is approximately 1/n relative to a cycle period Tbg of a light source that is included in a lighting device receiving power from a commercial AC source, cyclically fluctuates, and emits the background light, a time TcycxNcyc that is necessary for exposure and includes an idle period is approximately m times the cycle period Tbg, n being a natural number greater than or equal to 2, m being a natural number greater than or equal to 1 [0056-57; 0060-65; 0068-75; 0103]. It would have been obvious to modify the device of Nagai to include compensating for background light fluctuations by programming a series of thresholds and shutter start time synchronization signals.  
Regarding Claim 8, Nagai also teaches wherein the light emission and exposure controller controls the solid-state image sensor so that in an intermittent exposure period for each of the pixel signals of the plurality of pixel groups in the solid-state image sensor, an exposure period of one of the plurality of pixel groups temporally overlaps an exposure period of another of the plurality of pixel groups, the intermittent exposure period corresponding to the time difference between the radiation light and the reflected light, the exposure period of the other of 
Regarding Claim 9, Nagai also teaches wherein the light emission and exposure controller controls the solid-state image sensor so that in an exposure period for at least one of the pixel signals of the plurality of pixel groups, photoelectric conversion of only the background light results in a pixel signal by setting an exposure timing at which the reflected light from the object is not incident on the solid-state image sensor, the exposure period for the at least one of the pixel signals being included in an intermittent exposure period for each of the pixel signals, the intermittent exposure period corresponding to the time difference between the radiation light and the reflected light, and the combiner excludes a background light component from a pixel signal that is at least one of the pixel signals of the two adjacent pixels and includes both a radiation light component and the background light component, using the pixel signal including only the background light component [Fig 46; 0134].
Regarding Claim 10, Nagai also teaches wherein the solid-state image sensor includes: a photodiode that performs photoelectric conversion on the plurality of pixels; a plurality of analog memories that selectively accumulate and hold electric charges generated as a result of the photoelectric conversion by the photodiode [Fig 34-35; 0118-0124]; and an electronic shutter that discards, for all the plurality of pixels, the electric charges generated by the photodiode, the selective accumulation and holding of the electric charges generated by the photodiode being common to each of the plurality of pixel groups [Fig 34-35; 0118-0124], the light emission and exposure controller instructs control of switching of the electronic shutter in the solid-state image sensor, and control of the selective accumulation and holding of the electric charges in each of the plurality of analog memories for a corresponding one of the plurality of pixel groups [Fig 34-.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645